 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BARRY LOUIS LAMON,                                No. 2:18-cv-2218 TLN CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    KATHLEEN ALLISON, et al.,
15                       Defendants.
16

17          Plaintiff is a California prisoner proceeding pro se with claims pursuant to 42 U.S.C. §

18   1983 against employees of the California Department of Corrections and Rehabilitation (CDCR).

19   On January 9, 2019, the court screened plaintiff’s complaint as the court is required to do under

20   28 U.S.C. § 1915A(a). The court dismissed the complaint with leave to amend. As to the

21   contents of the amended complaint, plaintiff was instructed he must comply with Rule 8(a)(2) of

22   the Federal Rules of Civil Procedure which basically requires that a complaint be “short and

23   plain.” Plaintiff was also informed that he may bring as many claims as he likes against a

24   particular defendant. Fed. R. Civ. P. 18(a). But, claims brought against other defendants must

25   arise “out of the same transaction, occurrence, or series of transactions or occurrences” as a claim

26   against the first defendant. Fed R. Civ. P. 20(a)(2).

27          Plaintiff has not complied with either directive. The complaint contains several pages of

28   vague and conclusory allegations and information otherwise not relevant to stating an actionable
                                                        1
 1   claim. Also, plaintiff names approximately 35 defendants and 10 “doe” defendants all of whom

 2   were allegedly “acting in concert” with one another without identifying any facts suggesting as

 3   much. Vague allegations concerning conspiracy do not satisfy court rules regarding joinder of

 4   claims. Furthermore, a claim upon which the court can grant relief must have facial plausibility.

 5   Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007).

 6          In the court’s January 9, 2019 order, plaintiff was also informed:

 7                    With respect to several of the defendants, including the Director of
                      the CDCR and others in management, plaintiff fails to make any
 8                    allegations suggesting personal participation in any of the
                      deprivations alleged. Liability in a 42 U.S.C. §1983 case “arises only
 9                    upon a showing of personal participation by the defendant.” Taylor
                      v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). “There is no respondeat
10                    superior liability under section 1983.” Id.
11          Yet, in his amended complaint, plaintiff still makes allegations against several higher

12   ranking CDCR officials without pointing to any facts suggesting they personally participated in

13   anything alleged by plaintiff.

14          For all the foregoing reasons, plaintiff’s amended complaint will be dismissed. The court

15   will give plaintiff one final opportunity to amend. If plaintiff fails in any material respect to

16   follow the directions given to him in the court’s January 9, 2019 order as to the contents of his

17   pleadings, the court will recommend that this matter be dismissed for failure to follow court rules

18   under Federal Rule of Civil Procedure 41(b).

19          In accordance with the above, IT IS HEREBY ORDERED that:

20          1. Plaintiff’s amended complaint is dismissed.
21          2. Plaintiff is granted 30 days within which to file a second amended complaint which

22   complies with the terms of the court’s January 9, 2019 order. Plaintiff’s failure in any material

23   respect to follow the directions given to him in the court’s January 9, 2019 order with respect to

24   the drafting of his second amended complaint will result in a recommendation that this action be

25   dismissed.

26   Dated: September 30, 2019
                                                       _____________________________________
27
                                                       CAROLYN K. DELANEY
     lamo2218.14(3)
28                                                     UNITED STATES MAGISTRATE JUDGE
                                                         2
